Citation Nr: 1106833	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.

2.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.

The issues have been recharacterized to reflect the Veteran's 
allegations and current case law.  The United States Court of 
Appeals for Veterans Claims (the Court) has determined that a 
claim for increased rating encompasses a claim for TDIU, as the 
Veteran is presumed to be seeking the highest possible benefit.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is only one 
service connected disability, a claim for TDIU is inextricable 
from the claim for increased rating, and an appeal for one must 
include the other.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he is unemployable due to his service 
connected psychiatric disorder, currently rated 50 percent 
disabling.  The appeal for assignment of TDIU is inextricably 
intertwined with an appeal for an increased schedular evaluation.  
His January 2009 notice of disagreement (NOD), in which he refers 
to the severity of his psychiatric disability, must be considered 
disagreement with both the denial of TDIU and the assigned 
schedular evaluation.  

The RO has addressed only the TDIU claim in a statement of the 
case (SOC), and has taken no action on the appeal for a schedular 
increase since the December 2008 rating decision.  When an NOD 
has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus the issue of entitlement to an evaluation in excess of 50 
percent for a psychiatric disability is being remanded for 
issuance of an SOC and to give the appellant the opportunity to 
perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, some clarification is required with respect to the 
current diagnosis.  The Veteran was service connected for a 
schizophrenic reaction in 1970, based on an in-service diagnosis.  
At the November 2008 VA contract examination, the examiner stated 
the current diagnoses were depression/major depressive disorder 
and alcohol abuse.  He stated that the depression was "the same 
as the established diagnosis."  In an addendum intended to 
clarify the diagnosis, in response to a request from the RO, the 
examiner stated that there was no evidence of current 
schizophrenia or a schizophrenic reaction.  It is unclear, then, 
how the currently diagnosed condition represents a continuation 
of the in-service and service connected disorder.  On remand, the 
Veteran should be scheduled for a new examination, and the 
complete claims file provided for review, to ensure that the 
current condition is in fact that for which the Veteran is 
service connected.

Finally, two separate responses were received from the Veteran's 
former employer.  One indicates only that he retired.  The other 
states he retired because he lost reelection.  At the November 
2008 examination, the Veteran did not indicate he was an elected 
official, but was instead a rank and file deputy sheriff.  In an 
attempt to clarify this apparent conflict, the Board researched 
the public record of elections in the Veteran's county of 
residence.  It appears that the Veteran left his employment as a 
deputy sheriff under circumstances different from those presented 
to VA, which may impact on any future credibility determination.  
On remand, development is required to obtain information 
regarding the circumstances of the Veteran's retirement, to 
include obtaining certifications of conviction from county 
courts, copies of plea agreements, newspaper articles, and 
statements from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric diagnoses, and should 
describe in full the symptoms and 
manifestations of such.  The examiner should 
opine as to whether any currently diagnosed 
condition or manifested symptom is part of 
service connected schizophrenia, to include 
as a continuation of that disability, or is 
otherwise related to service.  If the current 
diagnoses are completely separate and 
independent conditions unrelated to 
schizophrenia or to service, such must be 
clearly stated, and a detailed rationale 
provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Take appropriate action to determine the 
full circumstances of the Veteran's 
retirement from the Sheriff's department in 
2008, such as contacting the Grady (Oklahoma) 
County District Attorney's Office and County 
Court for copies of certificates of 
conviction, plea agreements, or transcripts; 
contacting the local newspaper for copies of 
stories related to the Veteran; and asking 
the Veteran to explain the full circumstances 
surrounding his retirement.  Inquiries of the 
Veteran should specifically refer to 
allegations of gambling and official 
misconduct, and any plea agreement entered 
into requiring his resignation. 

3.  Issue an SOC with respect to the issue of 
entitlement to an increased schedular 
evaluation for schizophrenia, paranoid type.  
Afford the Veteran an appropriate period in 
which to respond.

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If either of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


